REASOSN FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/19/2021 has been entered.  Claims 20-23 have been canceled.  Claims 1-19, and 24 are pending in this Office Action.
Allowable Subject Matter
Claims 1-19, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method for beam management, the method comprising: a transmission point classifying a data session between the transmission point and a user equipment (UE) into one of at least two classifications, the at least two classifications including a long data session and a short data session; and the transmission point selecting a beam management procedure for managing one or more  beam pair links between the transmission point and the UE based on the classification into which the data session is classified as recited in claim 1; selecting a first transmit (TX) spatial filtering configuration for use in transmitting data to a user equipment (UE), as part of a data session with the UE; determine whether the data session with the UE should be classified as a long data session; and as a result of determining that the data session with the UE should be classified as a long data session, establish a second TX spatial filtering configuration for the UE as recited in claims 12 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KTDecember 03, 2021